03/19/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 19-0680


                                       DA 19-0680


CITY OF BOZEMAN,                                                     FILED
           Petitioner and Appellant,
                                                                      MAR 1 9 2020
                                                                    Bowen Greenwood
                                                                  Clerk of Supreme Court
                                                                     State of kilontana
      v.
                                                                 ORDER
MONTANA DEPARTMENT OF NATURAL
RESOURCES AND CONSERVATION,
an agency ofthe State of Montana, and
UTILITY SOLUTIONS,LLC,

            Respondents and Appellees.


      Pursuant to the Internal Operating Rules of this Court, this cause is classified for
oral argument before the Court sitting en banc and is hereby set for argument on
Wednesday, June 17, 2020, at 9:30 a.m. in the Courtroom of the Montana Supreme
Court, Joseph P. Mazurek Justice Building, Helena, Montana.
      IT IS FURTHER ORDERED that pursuant to M. R. App. P. 17(3), oral argument
times in this cause number shall be forty (40) minutes for the Appellant and thirty (30)
minutes for the Appellees.
      Counsel should be mindful of the provisions of M.R. App. P. 17(6).
      The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Rienne McElyea, District Judge.
      DATED this j gi% of March,2020.
                                               For the Court,



                                                By
                                                              Chief Justice